UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 14, 2010 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 0-26330 23-2119058 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 240 Gibraltar Road Horsham, Pennsylvania19044 (Address of principal executive offices, including zip code) (215) 682-2500 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d 2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June14, 2010, at the 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Astea International Inc. (“Astea”), Astea’s stockholders approved an Amended and Restated 2006 Stock Option Plan(the “2006 Plan ”) that increased the aggregate number of shares of common stock authorized for issuance under the 2006 Plan by 210,000 shares. The 2006 Stock Plan previously had been approved, subject to stockholder approval, by Astea’s Board of Directors on March 12, 2010. A summary of the Amended and Restated 2006 Plan is set forth in Astea’s proxy statement for the Annual Meeting filed with the Securities and Exchange Commission on April30, 2010 (the “ Proxy Statement ”). That summary and the foregoing description of the amendment is qualified in its entirety by reference to the text of the 2006 Plan, which is filed as Exhibit10.1 hereto and incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Description Astea International Inc. 2006 Amended and Restated Stock Option Plan Form of Incentive Stock Option under Amended and Restated 2006 Stock Option Plan Form of Non Qualified Stock Option under Amended and Restated 2006 Stock Option Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Astea International Inc. June 16, 2010 By: /s/ Rick Etskovitz Name: Rick Etskovitz Title: Chief Financial Officer Exhibit Index 10.1Astea International Inc. Amended and Restated 2006 Stock Option Plan. 10.2Form of Incentive Stock Option under Amended and Restated 2006 Stock Option Plan 10.3Form ofNon-Qualified Stock Option under Amended and Restated 2006 Stock Option Plan
